DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/999,776, application filed on 08/21/2020.  
3.	Claims 1-20 are currently pending in this application. 

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 08/21/2020, and 03/29/2022, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lyon (US PG Pub No. 2020/0227853).

7.          With respect to claim 1, Lyon teaches:
An electrical connector (see charging electrical inlet, para 21), comprising: 
a plurality of cylindrical electrical terminals connected to ends of a plurality of first electrical cables (see plurality of cylindrical power cables, Abstract, para 3); 
a housing defining a plurality of housing terminal cavities in which the plurality of cylindrical electrical terminals is disposed (see cavities at Fig 3 near 114/202, where terminal part goes into plurality of cavities, Fig 3); and 
a cover attached to the housing having a plurality of cover cavities that is axially aligned with the plurality of housing terminal cavities (see terminal forming cover for cavities, Fig 3), 
the plurality of cover cavities configured to receive the plurality of cylindrical electrical terminals as it is inserted within the plurality of housing terminal cavities (see cylindrical electrical terminals at/near 114/202 connected to cavities at rear of connector assembly, Fig 3).

8.          With respect to claim 2, Lyon teaches:
a terminal seal configured to provide an environmental seal between the plurality of cylindrical electrical terminals and the cover, the terminal seal disposed between the housing and the cover (seal for charging inlet assembly, para 23).

9.          With respect to claim 3, Lyon teaches:
a plurality of terminal retainers surrounding the plurality of first electrical cables configured to cooperate with the plurality of cover cavities to hold the plurality of cylindrical electrical terminals within the plurality of housing terminal cavities (see retaining terminal at primary latch into terminal channel, para 30).

10.          With respect to claim 4, Lyon teaches:
 a plurality of first cable seals surrounding the plurality of first electrical cables configured to provide an environmental seal between the plurality of first electrical cables, the plurality of terminal retainers, and inner walls of the plurality of cover cavities (seal for charging inlet assembly, para 23; see retaining terminal at primary latch into terminal channel, para 30).

11.          With respect to claim 5, Lyon teaches:
a yoke configured to separate the plurality of first electrical cables and configured to secure the plurality of terminal retainers within the plurality of cover cavities (see flange, where fasteners are used to secure inlet assembly, para 23).

12.          With respect to claim 6, Lyon teaches:
wherein the cover defines a plurality of cover terminal cavities configured to receive a plurality of planar electrical terminals attached to a plurality of second electrical cables (see retaining terminal at primary latch into terminal channel, para 30; see cover for terminal cavities on cylindrical connector, Fig 3), and 
wherein the plurality of planar electrical terminals is attached to a plurality of conductive members disposed within the cover via a plurality of threaded fasteners (see retaining terminal at primary latch into terminal channel, para 30).

13.          With respect to claim 7, Lyon teaches:
wherein one planar electrical terminal of the plurality of planar electrical terminals is laterally and longitudinally offset from another planar electrical terminal of the plurality of planar electrical terminals (see retaining terminal at primary latch into terminal channel, para 30; see cover for terminal cavities on cylindrical connector, Fig 3).

14.          With respect to claim 8, Lyon teaches:
wherein the cover defines an access portal located, sized, and arranged to allow tool access to the plurality of threaded fasteners (see retaining terminal at primary latch into terminal channel, para 30; see cover for terminal cavities on cylindrical connector, Fig 3).

15.          With respect to claim 9, Lyon teaches:
a plurality of second cable seals surrounding the plurality of second electrical cables configured to provide an environmental seal between the plurality of second electrical cables and inner walls of the plurality of cover terminal cavities (protection from environmental exposure to charging connector, para 3).

16.          With respect to claim 10, Lyon teaches:
a plurality of second cable retainers configured to hold the plurality of second cable seals within the plurality of cover terminal cavities (see retaining terminal at primary latch into terminal channel, para 30; see cover for terminal cavities on cylindrical connector, Fig 3).

17.          With respect to claim 11, Lyon teaches:
a removeable access plug configured to seal the access portal (seal for charging inlet assembly, para 23).

18.          With respect to claim 12, Lyon teaches:
wherein the cover may be configured to dress the plurality of first electrical cables and the plurality of second electrical cables in a rightward direction, in a leftward direction, or in a downward direction (see para 20-23, 30-34, orienting components in certain directions, para 56-58).

19.          With respect to claim 13, Lyon teaches:
wherein the housing includes a printed circuit board assembly defining a plurality of circuit board apertures through which the plurality of cylindrical electrical terminals extends (see para 20-23, 30-34, see monolithic circuit structure for positionable head of flange and connectors, para 39-41).

20.          With respect to claim 14, Lyon teaches:
wherein the printed circuit board assembly includes a connector header and wherein the connector header is sealed to the cover (para 20-23, 30-34, see monolithic circuit structure for positionable head of flange and connectors, para 39-41).

21.          With respect to claim 15, Lyon teaches:
inserting a plurality of cylindrical electrical terminals connected to ends of a plurality of first electrical cables into plurality of housing terminal cavities of a connector device having a housing defining the plurality of housing terminal cavities and a cover attached to the housing having a plurality of cover cavities that is axially aligned with the plurality of housing terminal cavities (see cavities at Fig 3 near 114/202, where terminal part goes into plurality of cavities, Fig 3; see retaining terminal at primary latch into terminal channel, para 30; see cover for terminal cavities on cylindrical connector, Fig 3), 
wherein the plurality of cover cavities receive the plurality of cylindrical electrical terminals as it is inserted within the plurality of housing terminal cavities (see retaining terminal at primary latch into terminal channel, para 30; see cover for terminal cavities on cylindrical connector, Fig 3).

22.          With respect to claim 16, Lyon teaches:
inserting the plurality of cylindrical electrical terminals through a plurality of circuit board apertures defined by a printed circuit board assembly disposed within the housing (see para 20-23, 30-34, see monolithic circuit structure for positionable head of flange and connectors, para 39-41).

23.          With respect to claim 17, Lyon teaches:
attaching a plurality of terminal retainers to the plurality of first electrical cables, wherein the plurality of first electrical cables cooperates with the plurality of cover cavities to hold the plurality of cylindrical electrical terminals within the plurality of housing terminal cavities (see cavities at Fig 3 near 114/202, where terminal part goes into plurality of cavities, Fig 3; see retaining terminal at primary latch into terminal channel, para 30; see cover for terminal cavities on cylindrical connector, Fig 3).

24.          With respect to claim 18, Lyon teaches:
inserting a plurality of planar electrical terminals attached to a plurality of second electrical cables within a plurality of cover terminal cavities defined by the cover (see cavities at Fig 3 near 114/202, where terminal part goes into plurality of cavities, Fig 3; see retaining terminal at primary latch into terminal channel, para 30; see cover for terminal cavities on cylindrical connector, Fig 3); and 
attaching plurality of planar electrical terminals to a plurality of conductive members disposed within the cover via a plurality of threaded fasteners (threaded removable/replaceable terminal, para 31).

25.          With respect to claim 19, Lyon teaches:
laterally and longitudinally offsetting one planar electrical terminal of the plurality of planar electrical terminals from another planar electrical terminal of the plurality of planar electrical terminals (see para 20-23, 30-34, see terminals connected to cabling/wiring, para 20-23, 30-4, 39-41).

26.          With respect to claim 20, Lyon teaches:
inserting a removeable access plug into an access portal located, sized, and arranged to allow tool access to the plurality of threaded fasteners (see removable/replaceable, threaded fasteners, para 28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851